DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 06/15/2021.
B.	Claims 1-20 remains pending.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg, Eric H. et al. (US Pub. 20160196244 A1), herein referred to as “Greenberg”. 

As for claims 1, 14 and 18, Greenberg teaches. A method of 1 and 18 and corresponding cloud platform of 14, comprising: at least one processor and at least one non-transitory computer-readable storage medium storing instructions (par.92 hardware cloud platform environment); receiving a selection to create a website comprising a series of directional webpages configured to cause an end user interaction with a website (par. 76 providing a user interface for creating/authoring cards, wherein cards are sequential web pages related to a common topic (e.g. football team)); wherein the series of directional webpages of each website type of the plurality of website types comprises a unique plurality of sequential webpages configured to be provided sequentially one after another (par. 86 and fig. 1 presenting card descriptors to be downloaded to requested user is a sequential presentation of cards/web pages; par. 89 describes in further detail “ runtime viewer creates a card list in the sequence order(s) from the wrap descriptor and provides navigation tools that operate in cooperation with the browser to facilitate transitioning between cards during consumption”); receiving a selection to create a triggering condition associated with the website and for causing a response action (par. 87 behavior of card can be triggered), the triggering condition to be triggered by an end user of the website via interaction with the website or data associated with the end user within a third-party system (par. 120 third party connection for the cards); analyzing end user interactions of the end user with the website or analyzing the data associated with the end user from the third-party system to determine whether the triggering condition has been satisfied by the end user; and responsive to determining that the triggering condition has been satisfied, performing the response action (par. 120 The data processing for the purchase of goods and/or services, appointments, and/or other application functionality and e-commerce related services may, therefore, be performed either within the wrap packages 10 itself or integrated with a remote data processing resource).

As for claim 2, Greenberg teaches. The method of claim 1, further comprising generating and launching the website to include the series of directional webpages and the triggering condition (fig. 1 and par. 89 displays plurality of cards wherein each card is a sequential display of webpages related to card subject matter).

As for claims 3, 17 and 19, Greenberg teaches. The method of claim 1 and 8 along with cloud of claim 14, wherein performing the response action comprises: generating at least one communication to the end user; and providing the at least one communication to the end user for display on a client device (par. 120 communication with the end user connected to backend servers to process user requests with card interactions).

As for claims 4 and 20, Greenberg teaches. The method of claim 3 and 19, wherein the at least one communication comprises a set series of communications (par. 120 wrap package 10 may thus be integrated with the back-end database, cloud computing services, web sites, etc., regardless if managed by an author and/or distributor of the wrap package or by a third party).

As for claim 5, Greenberg teaches. The method of claim 4, wherein the set series of communications includes at least one of a text message, an email message, a notification, and a social media network message (par. 124 The wrap package 10 is thus essentially a cloud based portable object that may be readily distributed in a number of ways. In non-exclusive examples, wrap packages 10 may be distributed by email, SMS messaging, ad networks, Twitter, merchant/retailer web sites, photo and/or video sharing web sites that support messaging, social networking web site such as Facebook, through the down-loading of applications from aggregators such as the Apple App Store or Google Play, or just about any means for electronically distributing data over a network, currently known or developed in the future) .

As for claim 6, Greenberg teaches. The method of claim 4, wherein each communication of the set series of communications is provided to the end user for display on the client device at substantially the same time (fig. 1 show substantially same time rendering of content).

As for claim 7, Greenberg teaches. The method of claim 4, wherein each communication of the set series of communications is provided to the end user for display on the client device at different times (fig. 7a-m depicts set of series of communications to user end device at different times of user interaction).

As for claim 8, Greenberg teaches. The method of claim 4, wherein receiving a selection to create a triggering condition comprises: receiving a selection of at least one rule of the triggering condition, the at least one rule defining a condition to be met by the end user; and receiving a selection of an operand for the at least one rule, the operand defining how the condition is met by the end user (fig. 7f item 340 example of triggering condition; fig. 7m item 381,382,383 are other examples of triggering conditions).

As for claim 9, Greenberg teaches. The method of claim 8, wherein the at least one rule of the triggering condition includes at least one of the end user having social media networking account, the end user having a particular demographic, the end user completing an opt-in on a website, the end user purchasing a product on the website, the end user opening a communication broadcast, and the end user being on an email list (Fig. 7M interaction with user interface communication with social media networks).

As for claim 10, Greenberg teaches. The system of claim 8, wherein the operand includes at least one of: is equal to, contains, is greater than, is less than, is not blank, and is blank (fig. 7M displays content that is equal to identified social media networks for user interactions).

As for claim 11, Greenberg teaches. The system of claim 1, wherein the third-party system comprises a social media network (fig. 7M social media networks depicted).

As for claim 12, Greenberg teaches. The system of claim 11, wherein the response action comprises one of sending a communication to the end user, adding the end user to a communication list, removing the end user from a communication list, adding tag to a contact data package representing the end user, and removing a tag from a contact data package representing the end user (par. 112 example of communication means to add information to end user.

As for claims 13 and 16, Greenberg teaches. The system of claim 1 and cloud of claim 14, wherein the selection to create a website is received at an administrator device (par. 76 authoring tools to create wraps and cards).

As for claim 15, Greenberg teaches. The cloud computing platform of claim 14, further comprising instructions that, when executed by the at least one processor, cause the cloud computing platform to receive a selection to create the triggering condition associated with the website and for causing the response action, the triggering condition to be triggered by the end user of the website via interaction with the website or data associated with the end user within a third-party system (fig. 7f item 340 example of triggering condition; fig. 7m item 381,382,383 are other examples of triggering conditions)..

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US20200334709A1
Inventor Xiaoxiao MaKo Ching Chang Mohamed Yasser Ahmed Hammad Nour Current Assignee Meta Platforms Inc
Abstract
The present disclosure is directed toward systems, methods, and non-transitory computer readable media that dynamically modify content distribution campaigns based on triggering conditions and actions. In particular, systems described herein can provide a user interface for display to a publisher device that includes a plurality of selectable options for setting triggering conditions and/or actions. For example, the disclosed systems can utilize a machine learning model to generate suggested triggering conditions and/or actions for one or more content distribution campaigns of a provider. Moreover, the disclosed systems can generate custom rules based on selected triggering conditions and actions and apply the custom rules during execution of digital content campaigns. For instance, the disclosed systems can monitor performance of content campaigns, detect triggering conditions, and dynamically modify digital content campaigns based on actions corresponding to the triggering conditions.
US20170115829A1
United States
Inventor Mustafa Al-Aljamiado Ellis Benjamin Snyder Vahn Phan Current Assignee Salesforce com Inc
Abstract
Disclosed are methods, apparatus, systems, and computer-readable storage media for composing and batch publishing feed items in a user interface in a feed-based interaction context. In some implementations, a computing device provides a first prompt for display in a first user interface component, which is configured to display unpublished feed items. The computing device receives, at the first prompt, first feed item data for a first feed item. Responsive to a request to compose a second feed item, the computing device displays in the first user interface component a second prompt for second feed item data without publishing the first feed item. The computing device receives, at the second prompt, second feed item data for a second feed item of a first record, the first and second feed items being related to the first record.


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 30, 2022